UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1809


YVETTE ISKANDER,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF THE NAVY; RAYMOND MABUS, Secretary,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:12-cv-00270-D)


Submitted:   December 11, 2015            Decided:   December 21, 2015


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yvette Iskander, Appellant Pro Se.     Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Michael Gordon James, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Yvette Iskander appeals the district court’s order granting

summary   judgment   in   favor      of    her   former     employer    in   her

employment discrimination action.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.            Iskander v. Dep’t of the

Navy, No. 7:12-cv-00270-D (E.D.N.C. July 7, 2015).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before    this    court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2